SULLIVAN, Judge,
concurring.
In concurring, I do not subscribe to any implication that the present grievance is properly addressed to the repealed 1968 ordinance. Accordingly, the controversy before us does not involve a remonstrance to the 1968 ordinance. That ordinance no longer exists. Therefore, there is no city enactment to which the remonstrance could be addressed. The controversy here, in actuality, involves the 1988 ordinance and whether its passage represents harassment in the light of the earlier events.
The majority observes (at 1314) that when evidence of harassment is present, remonstrators may "file a supplemental complaint and litigate the merits of the subsequently enacted ordinance." (Emphasis supplied.) The remonstrators did not follow such procedure in this case. They merely objected to dismissal of their 1968 remonstrance.
While I would suggest and approve of a short-form procedural vehicle to attack repetitive, harassing annexation ordinances, I agree that in the case before us the remon-strators fail because they did not carry their evidentiary burden of proof-not because they utilized the wrong procedure or attacked the wrong ordinance.